Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-13, 23-28, 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-13, 23-28, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claims 1 and 24, applicant claims “segmenting each of the N1*N2 TSCIC into overlapping segments of CIC” and then later “… the N1*N2 TSCIC in each of the overlapping segments”, which is confusing to understand which is the smaller unit.  This is indefinite and open for the broadest and reasonable interpretation for examination.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-13, 23-28, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) in view of Wang et al. (“We Can Hear You with Wi-Fi!”) and Ravichandran et al. (“WiBreathe: Estimating Respiration Rate Using Wireless Signals in Natural Settings in the Home”).
To claim 1, Adib teach a system for rhythmic motion monitoring (Figs. 1, 4), comprising: 
a transmitter (120 of Fig. 1) configured for transmitting a wireless signal through a wireless multipath channel (paragraph 0025) that is impacted by a rhythmic motion of an object in a venue (180 of Fig. 1); 
a receiver configured for: 
receiving the wireless signal through the wireless multipath channel (paragraph 0078), and 	
extracting N1 time series of channel information (TSCI) of the wireless multipath channel from the wireless signal modulated by the wireless multipath 
a processor (170 of Fig. 1) configured for: 
decomposing each of the N1 TSCI into N2 time series of channel information components (TSCIC) to obtain N1*N2 TSCIC (paragraph 0082, separating the frequency components each associated with a different TOF; paragraphs 0078, 0083, different TOFs due to multipath; which leads receiving N1*N2 TSCI components for N1 transmit and receive pair), wherein a channel information component (CIC) of each of the N2 TSCIC at a time comprises a respective component of a channel information (CI) of the TSCI at the time (paragraphs 0026, 0031, determine a plurality of time profiles with one or more iterations, to form combined spatial distribution, and determining a location in the environment according to the combined spatial distribution), 
monitoring the rhythmic motion of the object based on at least one of: the N1 *N2 TSCIC in each of the overlapping CICs (overlapping is inherent for the same N1 transmission having partial overlapping multipath receptions/copies, which makes N2 frequency components with respective TOFs partially overlapping as well), wherein N1 and N2 are positive integers (130 of Fig. 1, paragraph 0077), and 
triggering a response action based on the monitoring of the rhythmic motion of the object (paragraphs 0054-0063, 0131).
But, Adib do not expressly disclose segmenting each of the N1*N2 TSCIC into overlapping segments of CIC, wherein each of the overlapping segments comprises CIC each with a time stamp in a sliding time window, wherein a length of the sliding time window is adjusted over time based on a precision requirement of a frequency of the rhythmic motion.
	Wang teach analyzing multipath WiFi communications to detect rhythmic motion (abstract), wherein for motion profile construction a sliding window is applied on all subcarriers and a coefficient for each of them in each time slot is computed (section 4.4, which corresponds to N1*N2 frequency or subcarrier components, which are considered overlapping due to multipath), wherein duration of said sliding window would be changed according to different people’s speaking pattern (section 4.4, wherein people’s speaking pattern would need to be recognized or detected over time for a precision or classification corresponding to a frequency of the rhythmic motion, as described in pages 1-2 section 1, recognizing mouth moving pattern such as frequency and pattern of wink for a specific user; sections 5.1-5.4, classifying people sharing similar speaking patterns).
	In furthering obviousness of overlapping in temporal segmentation, Ravichandran teach a WiBreathe system using Wi-Fi signal to detect breathing motion of an individual in a home (abstract, section I), wherein a sliding window is applied across and divide an entire signal into multiple overlapping segments (page 133, section C on left).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Wang and Ravichandran into the system of Adib, in order to further analyze temporal segments of motion detection for profile construction.


To claim 24, Adib, Wang and Ravichandran teach a method, implemented by a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (as explained in response to claim 1 above).

To claim 30, Adib, Wang and Ravichandran teach an apparatus for rhythmic motion monitoring in a venue where a transmitter and a receiver are located (as explained in response to claim 1 above).




To claim 2, Adib, Wang and Ravichandran teach claim 1.
Adib teach wherein: each CI of the N1 TSCI is associated with a time stamp (obvious to one of ordinary skill in the art to recognize association of time stamp in Adib, especially Adib teach time related computation on signal reception in paragraphs 0102-0103); 
each CI of the N1 TSCI comprises at least one of: N2 frequency-domain components, and N2 time-domain components (frequency domain component and time domain component are inherent in received radio frequency signal); and 
the processor is further configured for performing at least one of the following: transforming, by a frequency transform, each CI with N2 time-domain components to another CI with N2 frequency-domain components, transforming, by an inverse frequency transform, each CI with N2 frequency-domain components to another CI with N2 time-domain components, and 
Wang teach using Wi-Fi signal in a MIMO system to detect motion, wherein all channel/subcarrier information are associated with a time stamp (section 4.1 Locating on Mouth, associating time stamps with wireless signals) and perform frequency domain transformation (section 4.3 Partial Multipath Removal), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, in order to implement time related computation.

To claims 3 and 28, Adib, Wang and Ravichandran teach claims 1 and 24.
Adib, Wang and Ravichandran teach wherein the processor is further configured for: segmenting each TSCI into overlapping segments of CI, wherein each of the overlapping segments of CI comprises CI each associated with a time stamp in a sliding time window; and monitoring the rhythmic motion of the object in each of the overlapping segments (as explained in response to claim 1 above, such as received signals associated with different timestamps are divided by frequency or subcarriers and segmented by sliding time window, so that signal analysis and recognition can be further and motion profile can be constructed).

To claim 5, Adib, Wang and Ravichandran teach claim 1.
Wang teach wherein the processor is further configured for: adjusting the sampling time of at least one CI of a TSCI such that all CI of the TSCI and all CIC of the N2 associated TSCIC are uniformly sampled with time stamps evenly spaced in time (section 4.1 Locating on Mouth, chooses time stamp in which the collected signals share highest similarity with trained samples; 

To claim 7, Adib, Wang and Ravichandran teach claim 5.
Adib, Wang and Ravichandran teach wherein monitoring the rhythmic motion of the object comprises: computing N1 *N2 analytics associated with the rhythmic motion of the object based on the STTs of the N1 *N2 TSCIC; and computing a combined analytics based on a function of the N1 *N2 analytics, wherein each of the N1*N2 analytics is associated with a respective one of the N1*N2 TSCIC (as explained in response to claim 5 above, due to transmission via N1 transmit antennas in multipath environment, there are N1 intermediate STTs, which would be associated with N1 transmit antennas with overlapping segments due to multipath effect, wherein received signals would be processed as described in section 4.3-4.4 of Wang).

To claim 8, Adib, Wang and Ravichandran teach claim 5.
Adib, Wang and Ravichandran teach wherein monitoring the rhythmic motion of the object comprises: computing a number of intermediate STTs (ISTTs) based on the STTs of the N1*N2 TSCIC in each of the overlapping segments; and monitoring the rhythmic motion of the object based on the ISTTs (section 4.4, Mouth Motion Profile Construction, using a series of waveform 

To claim 9, Adib, Wang and Ravichandran teach claim 8.
Adib, Wang and Ravichandran teach wherein monitoring the rhythmic motion of the object comprises: computing N1 ISTTs, wherein each of the N1 ISTTs is associated with one of the N1 TSCI and is computed based on respective N2 TSCIC associated with the TSCI in each of the overlapping segments (as explained in responses to claims 1 and 5 above, wherein received signals would be processed as described in section 4.3-4.4 of Wang).

To claim 10, Adib, Wang and Ravichandran teach claim 9.
Adib, Wang and Ravichandran teach wherein each of the N1 ISTTs is computed as a function of the STTs of the N2 TSCIC in the overlapping segment (as explained in responses to claims 1 and 5 above, due to multipath, there are N1*N2 number of CSIs, which would be a function of N1 STTs with respect to N2 STTs in overlapping segments in multipath environment).

To claim 11, Adib, Wang and Ravichandran teach claim 8.
Adib, Wang and Ravichandran teach wherein monitoring the rhythmic motion of the object comprises: computing N2 ISTTs, where each of the N2 ISTTs is associated with one of the N2 components of any SI and is computed based on respective NI TSCIC associated with the component in each of the overlapping segments (as explained in response to claim 5 above, due 

To claim 12, Adib, Wang and Ravichandran teach claim 11.
Adib, Wang and Ravichandran wherein each of the N2 ISTTs is computed as a function of the STTs of the respective N1 TSCIC in the overlapping segment (as explained in response to claim 5 above, due to MIMO in multipath environment, there are N1xN2 number of CSIs, which would be a function of N1 STTs with respect to N2 STTs in overlapping segment in multipath environment).

To claim 13, Adib, Wang and Ravichandran teach claim 8.
Adib, Wang and Ravichandran teach wherein monitoring the rhythmic motion of the object comprises: computing a combined STT (CSTT) based on a function of the number of ISTTs; and monitoring the rhythmic motion of the object based at least partially on the CSTT (section 4.3-4.4 of Wang, select a series of waveform segments from different subcarriers and combine them into a single one by arranging them one by one, and define the combined CSIs as a motion profile).

To claims 23 and 25, Adib, Wang and Ravichandran teach claims 1 and 24.
Adib teach wherein the response action comprises at least one of: presenting at least one analytics associated with the rhythmic motion of the object; presenting an analytics of the object; creating a presentation based on the rhythmic motion of the object; transmitting an analytics of 

To claim 26, Adib, Wang and Ravichandran teach claim 24.
Adib, Wang and Ravichandran teach wherein: each CI of the N1 TSCI is associated with a time stamp; and each CI of the N1 TSCI comprises: (a) N2 frequency-domain components, (b) N2 time-domain components, or (c) N2 frequency-domain components and N2 time-domain components (as explained in response to claim 2 above).

To claim 27, Adib, Wang and Ravichandran teach claim 26.
Adib, Wang and Ravichandran teach further comprising at least one of the following: transforming, by a frequency transform, each CI with N2 time-domain components to another CI with N2 frequency-domain components; transforming, by an inverse frequency transform, each CI with N2 frequency-domain components to another CI with N2 time-domain components; and uniformly re-sampling each CI with time stamps evenly spaced in time (as explained in response to claim 2 above).



Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adib et al. (US2017/0074980) in view of Wang et al. (“We Can Hear You with Wi-Fi!”), Ravichandran et al. (“WiBreathe: Estimating Respiration Rate Using Wireless Signals in Natural Settings in the Home”) and Pu et al. (“Whole-Home Gesture Recognition Using Wireless Signals”).
To claim 6, Adib, Wang and Ravichandran teach claim 5.
Adib, Wang and Ravichandran teach wherein: the sampling time of a CI is adjusted by interpolating a re-sampled CI at a desirable time stamp based on the CI and its neighboring CI (section 4.1 Locating on Mouth, chooses time stamp, which would obviously between a CI and its neighboring CI because ), but Adib, Wang and Ravichandran do not expressly disclose the sampling time of a CIC associated with the CI is adjusted by at least one of: copying the respective component of the re-sampled CI, and interpolating a respective re-sampled CIC at the desirable time stamp based on the CIC and its neighboring CIC.
	Pu teach using Wi-Fi signal in a MIMO system to detect motion, wherein interpolation is applied in resampling at a constant rate to fill time slots with no transmission (section 3.1.1 Practical Issues), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Adib, Wang and Ravichandran, in order to implement signal continuity.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        February 27, 2021